Mr. Presiding Justice Holdom delivered the opinion of the court. 3. Malicious pjbosecution, § 65*—what is not evidence of malice in prosecuting criminal case. The fact that defendant, in an action for malicious prosecution, exhibited some temper in discussing the supposed delinquencies of plaintiff was not' evidence of malice, where defendant had instituted the prosecution of a criminal case upon advice of competent counsel on a full and fair statement of all facts within defendant’s knowledge or which he could obtain on reasonable inquiry. ^ 4. Malicious prosecution, § 65*—what is effect of termination of criminal prosecution as proof of malice or want of probable cause. The termination of a criminal prosecution in plaintiff’s favor, on account of which an action for malicious prosecution is brought, did not tend to prove either the element of malice or want of probable cause.